Order filed September 14, 2012




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00445-CV
                                    ____________

       KERRY CARTER AND LETONIA JACKSON-CARTER, Appellants

                                             V.

    S.S. PROPERTIES L.L.P., SCOTT PIERCE AND SHIOW-MINN PIERCE,
                                   Appellees


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-24598


                                          ORDER

       The notice of appeal in this case was filed May 4, 2012. To date, the filing fee of
$175.00 has not been paid. No evidence that appellants have established indigence has
been filed. See Tex. R. App. P. 20.1.

       Further, no clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court appellants did not make arrangements to pay for
the record. Therefore, the court issues the following order.
       Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before October 1, 2012. See Tex. R. App. P. 5. If appellants fail to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

       Appellants are further ordered to pay or make arrangements to pay for the clerk’s
record and provide this court with proof of payment on or before October 1, 2012. See
Tex. R. App. P. 37.3(b). If appellants fail to timely provides this court with proof of
payment in accordance with this order, the appeal will be dismissed.




                                          PER CURIAM